Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (WO 2007-032405).
Regarding claim 1, Yamaguchi discloses [Figures 2-3 show cross section of concavo-convex portion; Figure 24 shows embodiment this disclosure is directed to] a pneumatic tire 1 having a tread portion 2 and a bead portion 4, a side portion 3 (sidewall) arranged between the tread portion 2 and the bead portion 4, and a concavo-convex portion 5 (rim protector) which is formed at the side portion 3 (sidewall) and which constitutes an annular protrusion that extends in a tire circumferential direction; wherein the concavo-convex portion 5 (rim protector) has not less than two grooves 13 (recesses) that extend toward the tread portion 2  from a location toward the bead portion 4 in such a fashion as to be directed toward a location in a second direction from a location in a first direction in the tire circumferential direction, the not less than two grooves 13 (recesses) being arranged with spaces 12); and wherein a mutually adjacent pair of grooves 13 (recesses) among the not less than two grooves 13 (recesses) such that they partially overlap as seen when projected onto a virtual plane perpendicular to a tire radial direction (see annotated Figure 24 below).

    PNG
    media_image1.png
    523
    672
    media_image1.png
    Greyscale

Annotated Figure 24 [Yamaguchi]

Regarding claim 2, Yamaguchi discloses [Figure 24] the not less than two grooves 13 (recesses) constituting one group, and a plurality of the groups are arranged with uniform spaces therebetween in the tire circumferential direction (5 groups in total can be seen spaced equally around the circumference of the side portion of the tire).

13 (recesses) (6 grooves per group in Figure 24), and mutually adjacent pairs of the grooves 13 (recesses) within each of the groups are in positional relationships such that they partially mutually overlap as seen when projected onto virtual planes perpendicular to the tire radial direction (see annotated Figure 24 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2007-032405) in view of Ebiko (US 2004/0003881).
Regarding claim 4, Yamaguchi teaches the invention of claim 1 above; however, it does not specifically recite at least one of the recesses having serrations or first small protrusions that protrude from the base of the at least one recess.
Ebiko teaches [Figures 1-2] a pneumatic tire having a sidewall 2 comprising a plurality of concave grooves 9 (recesses) with concavo-convex stripes 7 (serrations or first small protrusions) supplied within, forming serrated portions 8. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi with the teachings of Ebiko to supply the recessions in the sidewall with small protrusions to form serrations within. The provision of serrated portions allows for the improvement of appearance of the tire sidewalls. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitani (JP 2003-146026) in view of Iida (JP H06-32121).
Regarding claim 1, Sugitani discloses [Figures 1-4 and 6] a pneumatic tire having a tread portion and a bead portion 2, a sidewall part 1 arranged between the tread portion and the bead portion 2, and a rim protect bar 6 (rim protector) which is formed at the sidewall part 1 and which constitutes an annular protrusion that extends in a tire circumferential direction [Sugitani, Paragraph 0010]; wherein the rim protect bar 6 (rim protector) has not less than two narrow grooves 8 (recesses) that extend toward the tread region from a location toward the bead region in such a fashion as to be directed toward a location in a second direction from a location in a first direction in the tire circumferential direction [Sugitani, Paragraph 0023; Figure 6]; however, Sugitani does not specifically recite that mutually adjacent pairs of recesses among the not less than two recesses being in a positional relationship such that they partially overlap as seen when projected onto a virtual plane perpendicular to a tire radial direction.
Iida teaches [Figure 1] a pneumatic tire 10 comprising recesses 36 separated in the tire circumferential direction formed on the tire outer surface 27 of the sidewall portion 30 [Iida, Paragraph 0026]. Iida teaches having adjacent recesses 36 overlap each other in the radial direction [Iida, Paragraph 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sugitani be modified with the teachings of Iida to have mutually adjacent recessions on a sidewall of a pneumatic tire be overlapping in the radial direction. Doing so allows for the amount of compressive strain to become uniform along the circumferential direction and prevents the occurrence of a failure from a portion having no recess, improving durability [Iida, Paragraph 0016].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitani (JP 2003-146026) in view of Iida (JP H06-32121), further in view of Ebiko (US 2004/0003881).
Regarding claim 4, Sugitani and Iida teach the invention of claim 1 above; however, they do not specifically recite at least one of the recesses having serrations or first small protrusions that protrude from the base of the at least one recess.
Ebiko teaches [Figures 1-2] a pneumatic tire having a sidewall 2 comprising a plurality of concave grooves 9 (recesses) with concavo-convex stripes 7 (serrations or first small protrusions) supplied within, forming serrated portions 8. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugitani and Iida with the teachings of Ebiko to supply the recessions in the sidewall with small protrusions to form serrations within. The provision of serrated portions allows for the improvement of appearance of the tire sidewalls [Ebiko, Paragraph 0002]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitani (JP 2003-146026) in view of Iida (JP H06-32121), further in view of Okane (JP 2015-030420).
Regarding claim 4, Sugitani and Iida teach the invention of claim 1 above; however, they do not specifically recite at least one of the recesses having at least one second protrusion that extends so as to be directed toward the tread region from an edge toward the bead region of the at least one recess, an amount by which the at least one second protrusion protrudes being less than a depth of the at least one recess, and the at least one second protrusion being such that a gap is formed between it and an edge toward the tread region of the at least one recess.
Okane teaches [Figure 4] a pneumatic tire 1 comprising a recess 100 supplied in the tire’s sidewall, wherein a first block 111 (second protrusion) is formed inside the recess 100. Okane discloses this first block 111 (second protrusion) not protruding further than imaginary line Vc1 (and thereby not 100) [Okane, Paragraph 0061]. Okane discloses the first block 111 (second protrusion) being disposed in a region where the inner wall surface (bead portion edge) is formed 101 [Okane, Paragraph 0050], therefore having a gap between the first block 111 and the edge toward the tread region. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugitani and Iida with the teachings of Okane to have a protrusion formed in a sidewall recess that has a height less than the depth of the recess and to have a gap between the protrusion and an edge of the recess closest to the tread region. Supplying the recess with a protrusion allows for turbulent flow generation of air to promote heat dissipation from the tire side portion, suppressing a temperature rise [Okane, Paragraph 0003]; having the protrusion protrude less than the depth of the recess allows for a low possibility of breakage due to contact with an obstacle on the road during traveling [Okane, Paragraph 0012]; and having the protrusion be configured to be in the region of an inner wall surface away from the tread-side edge of the recess allows for the flowing air to be made more active [Okane, Paragraph 0091].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (JP 2001-039129) recites a plurality of ribs supplied on a tire’s sidewalls inclined so that mutually adjacent ribs are overlapping in the tire’s radial direction to restrain vibration of a tire without deteriorating uniformity.
Takeuchi (JP H08-197917) recites a plurality of ribs inclined to the circumferential direction supplied on a tire’s sidewalls, wherein relatively recessed portions between the ribs are supplied with ridge
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749